231 F.2d 258
97 U.S.App.D.C. 305
Caspar W. GREGORY, III, Appellant,v.UNITED STATES of America, Appellee.
No. 12700.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 20, 1956.Decided March 22, 1956.

Mr. H. Clifford Allder, Washington, D.C., (appointed by the District Court), for appellant.
[97 U.S.App.D.C. 306] Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis Carroll and Joel D. Blackwell, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and FAHY and WASHINGTON, Circuit judges.
PER CURIAM.


1
The defendant appeals from a conviction of housebreaking and grand larceny.  The making of an investigation, which ultimately led the police to get certain evidence from remote places, was suggested to them by their finding a clipping of a newspaper account of the crime in an entirely different place.  Because the appellant frequented this place, the police were led to suspect him.  Because the police had no right to be in this place, appellant contends the evidence should have been excluded.  Though the question is close, we think the connection between the evidence and the previous misconduct of the police is 'so attenuated as to dissipate the taint.'  Nardone v. United States, 308 U.S. 338, 341, 60 S. Ct. 266, 268, 84 L. Ed. 307.


2
Affirmed.